I would like to begin my remarks by extending my condolences and solidarity to the people and the Government of Mexico for the victims of the earthquake that struck yesterday, as well as to the peoples of Cuba, the United States and the nations of the Caribbean for the deaths and heavy material damage left in the wake of Hurricanes Irma and Harvey and now being inflicted by Hurricane Maria, especially in Dominica. Our prayers are with the victims and their families. Such natural disasters send a clear message that we must continue to forge ties of solidarity and that our countries’ protective and security capacities should be used solely to help each other, not to create conflict.
I would like to congratulate you, President Lajčák, on your election to steer the debates at this session of the General Assembly, and to extend warm greetings to Secretary-General António Guterres. In my capacity as President of the Republic of Panama, I pledge the support of my Government and country. From this rostrum, with respect and affection, I would also like to send my warmest greetings to the people of Panama, who have given me the opportunity to serve them.
For a fourth consecutive year, I am returning to the Assembly as the world is beset by challenges such as organized crime, terrorism and natural disasters that affect all our populations. Another major challenge we must tackle is the increase in migration flows driven by war, poverty and inequality. Against that backdrop, the theme of the Assembly at this session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — will encourage Heads of State and Government to engage in dialogue and reach agreement on concrete actions that we can take to bring about peace in the world.
Peace is a human construct, the fruit of coexisting respectfully and meeting the basic needs of individuals, responsibly, all the while preserving the planet thatis our home. The most effective and appropriate way to resolve the problems that currently affect the Earth’s inhabitants is to ensure that human beings are always central to our decision-making. Such humanitarian policy has been the lodestar of my leadership of Panama for the past 39 months, as I have sought to build a nation where justice and equality prevail, without making innocent people pay the price or causing unnecessary conflict.
Democracy is not just about electing Heads of State in free and fair elections. Rather, it is about those of us who are elected understanding that the power bestowed on us should be used only to serve those who elected us; about managing the wealth of the State with transparency, fairness and social justice for the benefit of the people; and about leading our countries peacefully, on a basis of dialogue and consensus. In 2015, in his opening remarks to the seventh Summit of the Americas, Pope Francis said,
“Panama’s geographic position in the centre of the American continent, making it the meeting point between North and South, between the Pacific and Atlantic Oceans, is surely a call, pro mundi beneficio, to generate a new order of peace and justice and to promote solidarity and cooperation while respecting the just autonomy of each nation.”
I have always borne in mind Panama’s role as a facilitator of dialogue and understanding. Ours is a country of unity at the service of the international community. We stand ready to cooperate as a strategic ally and to contribute our resources in the interest of addressing the common problems afflicting the region and the world at large.
At the Summit of the Americas, which took place in Panama, there was a historic rapprochement between two countries that had held divergent positions for more than half a century — Cuba and the United States. They began a frank conversation about putting an end to their estrangement. As we near the next Summit of the Americas, in Lima, we must approach it with a constructive spirit and an openness to dialogue to analyse the problems of the region and uphold peace and unity across the Americas.
The Americas and the world are happy to see that Colombia is successfully continuing to implement its Peace Agreement. In his recent visit, Pope Francis delivered an important message about the consolidation of the process — which benefits everyone, not just the Colombian people — that we must accept the mistakes that have been made, correct them and seek reconciliation.
However, our continent is facing a problem that transcends borders — the growth of drug production and trafficking. It is vital that the leaders of the Americas unite in joining forces to tackle that challenge, one that threatens the peace of our peoples, particularly in the northern triangle. We cannot allow drug trafficking to disrupt the peace that has been restored at such cost in Central America and Colombia. Drug trafficking condemns our people to poverty; affects State budgets; makes us invest resources in security instead of education, health, housing and transportation; challenges the authority of Governments; and subverts the loyalty of those whose duty it is to comply with and uphold the rule of law.
Panama reaffirms its commitment to combating drug trafficking head-on. We will dedicate the full force of our efforts and resources to helping the region to eliminate that scourge. Moreover, we appeal to the leaders and Heads of State of the countries that produce and consume drugs to support us in this fight. Every dollar generated by drug trafficking represents death in our region.
The political crisis in Venezuela is having a profound impact on the region. We must stop the clashes that have provoked unnecessary violence, hurting all Latin Americans. It is urgent that we recognize that to resolve the conflict, both sides must seek a path to understanding and agree on a defined road map for free and transparent presidential elections in 2018. It would be a grave error if the Government of Venezuela insisted on installing a one-party political model by force. That would aggravate its social and humanitarian crisis, increasing migratory flows that could result in complex situations in neighbouring countries. We should all stand with the Venezuelan people to help them overcome this crisis.
Our continent must emerge united from the Summit of the Americas in Lima if we are to combat inequality and drug trafficking together. In that regard, Panama is willing to play a front-line role, building bridges of understanding and dialogue that can make our region stronger and more united. I call on the Heads of State of the Americas to go to Lima with that vision of unity so that we can ensure that the hemisphere makes steady progress towards development.
We live in a world that is being battered by acts of terrorism, natural disasters and organized crime. There is no time or space for us to waste effort fighting over temporary ideological differences. Countries must unite their capacities to address the evils affecting peoples beyond their borders. Panama strongly condemns all acts of terrorism anywhere the world, which can never be justified.
Today I respectfully call on the countries that are members of the Security Council to strengthen their measures and decisions promoting sustainable peace in places such as Syria and Iraq. I must also strongly condemn irresponsible leaders, such as those in North Korea, who seek to destabilize peaceful coexistence in the world.
Panama believes that a strong multilateral system can be used to achieve the objectives we set out in the 2030 Agenda for Sustainable Development, and we are ready to continue playing a leadership role. That is why we support the Secretary-General’s process of reform designed to make the United Nations more transparent, efficient and better able to respond to the needs of a world of more than 7 billion people. If we can share the wealth of our planet, no one will be left behind.
Those reforms must ensure that the United Nations unites us more effectively and connects Heads of State with the pain of people suffering from war, natural disasters and organized crime. Multilateral cooperation is vital to that process, which is not a question merely of economic resources but also of the transfer of capacity and best practices. Middle-income countries such as Panama can contribute to the transfer of knowledge and technology, generating tangible benefits for populations and contributing to peace.
Panama’s commitment to that path is unwavering. We therefore call for the establishment of a United Nations regional headquarters in our country. We are willing to build facilities for a centre for regional humanitarian assistance that will enable us to provide timely support, when it is needed, to countries in the region that are dealing with natural disasters, as we did recently with the air and maritime bridges bringing aid to countries affected by Hurricane Irma, which struck Cuba, the Caribbean and the United States.
As President of the Republic of Panama, I have two clear goals: to make politics a service and ensure that my country continues as a functional democracy. We are recovering hundreds of millions of misappropriated dollars that belong to the people, and we are investing that money in the people, using the State’s resources to benefit all Panamanians. Thanks to the honest Government that I lead, the increased revenues from our broadened Canal and the sustained economic growth of the past few years, we are improving the living conditions of all Panamanians.
We have significantly increased the salaries of civil servants, police officers, educators, doctors and nurses. We have reviewed the money going into pensions and scholarships and strengthened conditional monetary assistance. We are also laying thousands of kilometres of roads, investing in major basic health projects and water-purifying plants, and building tens of thousands of houses for our poorest citizens, as well as modern, bilingual schools, sports and cultural centres, new metro lines and a modern mass-transport system.
We are working towards those objectives with a sense of responsibility and transparency, without increasing any taxes, and moving forward steadily towards fulfilling the Sustainable Development Goals. That is the value of an honest Government, which, bound by social justice and equality to distribute the riches of the people, represents a road to a peaceful society, a decent quality of life and a fairer world in which we are all treated equally.
All human beings deserve a decent life, which takes everyone’s efforts to build and is achieved only when the basic needs of our citizens for food, shelter, health and education are met. That is why it is important to ensure that every citizen pays taxes to the State, as the working and professional classes do. It is Governments’ duty to take action against tax evasion, which affects the ability of the State to help the poorest and deepens inequality. Rulers must implement public policies and develop programmes that allow the State to distribute resources equitably, so that the most vulnerable are equipped with the tools to contribute to development and use resources sustainably.
Countries have to be accountable in the interests of achieving transparency in the administration of State resources. However, it is important to ensure that the misdeeds of the political classes and their supporters in business do not hurt innocent people. The fight against corruption is not measured by the numbers of those who are prosecuted and convicted by the judicial system, but rather by the numbers of those who benefit from a transparent administration of State resources, so that they are recovered for the State’s use. That is important. Rulers have to defend their countries’ economies and the jobs and projects that benefit the people.
Panama is committed to the security and protection of its logistics platforms and financial systems. We continue to work responsibly to prevent illegal activities that undermine the common good. In a world that is constantly talking about justice, we Heads of State and Government must keep in mind that justice means giving all of us what is rightfully ours. Our planet is rich enough for all human beings to have a decent life. The most important value for the inhabitants of the Earth is peace. It is our responsibility to ensure that our actions are always aligned with the pursuit of that goal. May God bless us all and guide us in our work towards a better world.